ORDER

PER CURIAM.
Amron Jackson appeals from the denial of his motion to set aside the judgment denying his Rule 29.15 motion for post-conviction relief. Appellant claims that, as a result of fraudulent acts committed by the State, this judgment should be set aside pursuant to Rule 74.06(b)(5) and Rule 74.05(d). After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).